 Case 2:19-cv-08640-SRC Document 21 Filed 09/23/20 Page 1 of 4 PageID: 1052




NOT FOR PUBLICATION

                      UNITED STATES DISTRICT COURT
                          DISTRICT OF NEW JERSEY
____________________________________
SILVIA ESTRADA,                      :
                                     :
      Plaintiff,                     :       Civil Action No. 19-8640 (SRC)
                                     :
      v.                             :       OPINION & ORDER
                                     :
COMMISSIONER OF SOCIAL               :
SECURITY,                            :
                                     :
      Defendant.                     :
____________________________________:

CHESLER, District Judge

          This matter comes before the Court on the motion for reconsideration by Plaintiff Silvia

Estrada of the Opinion and Order entered on September 14, 2020. In that Opinion, and the

associated Order, this Court affirmed the decision of the Commissioner of Social Security

(“Commissioner”) determining that Plaintiff was not disabled under the Social Security Act.

For the reasons that follow, the motion for reconsideration will be denied.

          “[A] judgment may be altered or amended if the party seeking reconsideration shows at

least one of the following grounds: (1) an intervening change in the controlling law; (2) the

availability of new evidence that was not available when the court granted the motion for

summary judgment; or (3) the need to correct a clear error of law or fact or to prevent manifest

injustice.” In re Energy Future Holdings Corp., 904 F.3d 298, 311 (3d Cir. 2018); L. CIV. R.

7.1(i).

          Plaintiff argues that the Court erred in the following paragraph:

          The Court observes that Plaintiff’s brief does not mount any serious challenge to
          the residual functional capacity determination at step four. In the absence of a
          demonstration that Plaintiff meets all the requirements of any Listing, the ALJ’s
 Case 2:19-cv-08640-SRC Document 21 Filed 09/23/20 Page 2 of 4 PageID: 1053




       treatment of the evidence from Dr. Fulford’s evaluation could potentially have a
       prejudicial impact on the residual functional capacity determination. The Court
       notes two things. First, Plaintiff has not raised this argument. Second, at step
       four, the ALJ’s formulation of Plaintiff’s residual functional capacity appears to
       be firmly grounded in the opinions of the state agency reviewers. (Tr. 27.)
       Plaintiff has not argued that the ALJ erred on that crucial point, and this Court
       concludes that the Commissioner’s ultimate conclusion is supported by
       substantial evidence.

(Opinion of September 14, 2020 at 5.) Plaintiff argues that this Court erred because Plaintiff’s

brief did challenge the residual functional capacity determination.

       In the Opinion of September 14, 2020, in writing that “Plaintiff’s brief does not mount

any serious challenge to the residual functional capacity determination at step four,” this Court

implicitly acknowledged that the brief did raise challenges to the RFC determination, but ones

that fell short of being serious challenges. (Opinion of September 14, 2020 at 5 (italics added.))

Plaintiff’s reconsideration brief points out, correctly, that the appeal brief did argue that the

putative errors at steps two and three had harmful effects on the RFC determination at step four.

The Court’s decision acknowledged this. The problem, for Plaintiff, is that these challenges fell

short, as the Court explained.

       The Opinion of September 14, 2020 considered Plaintiff’s arguments of error at step two

and agreed with Plaintiff that the ALJ had erred, but found the error to be harmless. Plaintiff’s

brief included a paragraph asserting that the step two error had prejudiced the determination at

step four, using the phrase, “fruit of the poisonous tree.” (Pl.’s Appeal Br. 19-20.) The Court

characterized this as not a serious challenge to the RFC determination, which was correct.

Plaintiff’s brief did not even attempt to demonstrate that the medical evidence of record showed

that Plaintiff’s pulmonary impairments limit her ability to work beyond what the ALJ determined

at step four. The Court repeatedly cited Shinseki as authority for the proposition that, on appeal,


                                                   2
 Case 2:19-cv-08640-SRC Document 21 Filed 09/23/20 Page 3 of 4 PageID: 1054




Plaintiff bears the burden of proving that an error was harmful. Plaintiff did not demonstrate

that the error at step two harmed her at step four. It is not sufficient to merely assert that it

could have been harmful.

       Similarly, as to step three, in the Opinion of September 14, 2020, this Court considered

Plaintiff’s arguments that the ALJ erred as to two specific Listings and rejected them. At the

end of the subsection of Plaintiff’s appeal brief dealing with step three, Plaintiff’s brief offered a

short argument about the implications for the RFC determination at step four: the ALJ’s decision

contained “literally no evidence presented as a possible rationale for plaintiff’s ability to sustain

this sweeping and numbingly familiar ‘simple tasks/occasional interaction’ mental RFC.” (Pl.’s

Appeal Br. 29.) The Court considered this argument and rejected it, explaining in the Opinion

that “the ALJ’s formulation of Plaintiff’s residual functional capacity appears to be firmly

grounded in the opinions of the state agency reviewers.” (Opinion of September 14, 2020 at 5.)

Thus, this Court explained that it rejected Plaintiff’s assertion that the ALJ presented no evidence

to support the nonexertional limitations in the RFC determination because, in fact, the ALJ stated

that he relied on the opinions of the state agency reviewers. This is correct. The ALJ wrote:

       The finding of the claimant's residual functional capacity is based on the objective
       medical evidence and the claimant’s testimony. The medical evidence includes
       the opinions of the physicians of the state agency, as these opinions reflect
       objective judgments about the nature and severity of the claimant’s impairments
       and resulting limitations (20 CFR 404.1527 and 416.927). The undersigned
       acknowledges that the state agency physicians are highly qualified and are experts
       in Social Security disability evaluation.

(Tr. 27.) The Court did not overlook Plaintiff’s argument about step four.

       Plaintiff has failed to show any basis for reconsideration under Third Circuit law, and the

motion for reconsideration will be denied.

       For these reasons,

                                                   3
 Case 2:19-cv-08640-SRC Document 21 Filed 09/23/20 Page 4 of 4 PageID: 1055




     IT IS on this 23rd day of September, 2020

     ORDERED that Plaintiff’s motion for reconsideration (Docket Entry No. 18) is

DENIED.

                                                    s/ Stanley R. Chesler
                                                  STANLEY R. CHESLER, U.S.D.J.




                                            4
